       Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IKEAM D. CUNNINGHAM,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    18-CV-1743 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
NEW YORK JUNIOR TENNIS LEAGUE, INC.,                                   :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Ikeam D. Cunningham, proceeding without counsel, brings this action against

his former employer, the New York Junior Tennis League, Inc. (“NYJTL”), alleging claims of

race discrimination, retaliation, hostile work environment, unpaid overtime, and negligence.

Liberally construed, Cunningham’s Amended Complaint asserts violations of Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 1981, the New York State Human Rights

Law (“NYSHRL”), the New York City Human Rights Law (“NYCHRL”), the Fair Labor

Standards Act (“FLSA”), New York Labor Law (“NYLL”), and New York State common law.

See ECF No. 5 (“Amended Complaint” or “Am. Compl.”). NYJTL now moves, pursuant to

Rule 56 of the Federal Rules of Civil Procedure, for summary judgment on all of Cunningham’s

claims. See ECF No. 41-10 (“Def.’s Mem.”). For the reasons that follow, the motion is denied

with respect to the FLSA and NYLL claims, but otherwise granted.
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 2 of 15



                                        BACKGROUND

       The relevant facts, taken from the admissible materials submitted by the parties, are

either undisputed or described in the light most favorable to Cunningham as the non-moving

party. See Costello v. City of Burlington, 632 F.3d 41, 45 (2d Cir. 2011).

       In October 2015, Cunningham was hired by William Wiese, a facilities manager for

NYJTL, for a part-time maintenance position at NYJTL’s facility in the Bronx, New York,

known as the Cary Leeds Center for Tennis and Learning (“CLC”). See ECF No. 41-8 (“Wiese

Aff.”), ¶ 3. In February 2017, Wiese, the manager of CLC, and Skip Hartman, a founder of

NYJTL, held a meeting with Cunningham and CLC’s other maintenance employees, all of

whom, including Cunningham, were African American. See ECF No. 41-5 (“Pl.’s Dep.”), at 13-

14, 91-92. Wiese and Hartman informed the employees that CLC had terminated its previous

security contract and that they would be taking on responsibility for security in addition to

maintenance. Id. at 17. Wiese stated that, because the maintenance employees were “from the

neighborhood,” they could “relate to the community” and should conduct security for CLC. Id.

at 15, 89. The maintenance employees were promised that, following a probationary period, they

would be granted full-time positions, increases in pay, and health benefits. Id. at 15-16, 22; see

also ECF No. 41-1 (“Def.’s SOF”), ¶¶ 7-8.

       The employees’ new positions as security/maintenance personnel took effect on March 1,

2017. Def.’s SOF ¶ 3. According to Cunningham, NYJTL tampered with his timesheets and did

not compensate him for all the overtime he worked in his new hybrid capacity. Pl.’s Dep. at 80-

83. In addition, Cunningham asserts that, while he was employed with CLC, NYJTL twice

accused him of stealing from the facility. Id. at 96-99. First, Cunningham, along with the three

other maintenance/security employees, received a group Facebook message from Ingrid




                                                 2
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 3 of 15



Ramirez, the front desk manager at CLC, “blaming” the employees for “stealing” items that were

missing from the refrigerator. Id. at 97-98. No reprimand or disciplinary action resulted from

this incident. Id. at 115-16. Second, two weeks before Cunningham was terminated, Wiese

asked Cunningham if he knew anything about money missing from Wiese’s locker. Id. at 98-99.

       On August 23, 2017, Cunningham was scheduled to work the overnight shift, beginning

at 10:00 p.m. Id. at 39; Wiese Aff. ¶ 4; see also ECF No. 41-3 (“Exs. A-C”), at 29, 38. During

Cunningham’s shift that night, a group of people broke into CLC’s clubhouse at approximately

11:08 p.m., damaging and stealing property. Def.’s SOF ¶ 10; Exs. A-C, at 30. Cunningham

left the clubhouse building at 10:50 p.m. and was absent at the time of the break-in. Wiese Aff.

¶ 6. According to Cunningham, he observed several people hop over a fence onto CLC’s

property and left the clubhouse to move a van in the parking lot to avoid further damage and to

instruct the people to leave the premises. Pl.’s Dep. at 41, 45-46. After instructing the people to

leave, he continued to surveil the group, suspecting them of trying to break into the facility, and

then proceeded to clean the tennis courts on the property for several hours. Id. at 45-51. At

about 2:38 a.m. on August 24, 2017, Cunningham returned to the clubhouse and saw the damage

from the break-in, at which time he reported the incident to the police. Id. at 58-59; Wiese Aff. ¶

5. The next day, Wiese terminated Cunningham. Pl.’s Dep. at 64; Wiese Aff. ¶ 11, Ex. C.

       In October 2017, Cunningham applied for unemployment benefits with the New York

State Department of Labor, Division of Unemployment. Pl.’s Dep. at 70-71. The Department

denied Cunningham’s application, ruling that he had been terminated “for misconduct.” Id. at

72. On appeal, Administrative Law Judge (“ALJ”) Wendy Pichardo upheld the decision, finding

that Cunningham was ineligible for benefits because he lost his employment through

misconduct. See ECF No. 41-4 (“Exs. D-G”), at 29. ALJ Pichardo held two hearings before




                                                 3
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 4 of 15



issuing her decision. Cunningham was present at the first hearing and provided a statement on

the record in support of his case. Pl.’s Dep. at 74-75; Exs. A-C, at 36-59. After Cunningham’s

testimony, ALJ Pichardo adjourned the hearing and scheduled a second hearing to gather more

information. Pl.’s Dep. at 77; Exs. A-C, at 50, 59. Cunningham did not appear at the second

hearing. Pl.’s Dep. at 77. In her decision, ALJ Pichardo found Cunningham’s account of his

activities during his absence from the clubhouse “not credible,” both because he was not

responsible for cleaning the tennis courts during his shift and because there was not enough gas

in the leaf blower (which had just been repaired) to be used to clean the courts. Exs. D-G at 29.

She ultimately found that Cunningham had been “discharged because he was not at work as

required when the break in occurred and had not reported his absence from the premises to his

supervisor that day.” Id.

                                     LEGAL STANDARDS

       Summary judgment is appropriate when the admissible evidence in the record

demonstrates that there is “no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A dispute over an issue of material fact

qualifies as “genuine” if the “evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, to defeat a

motion for summary judgment, the non-moving party must advance more than a “scintilla of

evidence” in support of its position, id. at 252, and demonstrate more than “some metaphysical

doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). In ruling on a motion for summary judgment, all evidence must be viewed “in the

light most favorable to the non-moving party,” Overton v. N.Y. State Div. of Military & Naval

Affairs, 373 F.3d 83, 89 (2d Cir. 2004), and a court must “resolve all ambiguities and draw all




                                                 4
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 5 of 15



permissible factual inferences in favor of the party against whom summary judgment is sought,”

Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004).

       When a summary judgment motion is brought against a pro se litigant, as here, the Court

must provide the pro se party with “special solicitude” in the construction of pleadings and

motions and in the enforcement of procedural rules. See Tracy v. Freshwater, 623 F.3d 90, 101-

02 (2d Cir. 2010). That special solicitude is not unlimited, however, and it does not “relieve [a]

plaintiff of his duty to meet the requirements necessary to defeat a motion for summary

judgment.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50 (2d Cir. 2003) (internal quotation

marks omitted). That is, a pro se plaintiff opposing summary judgment must still “come forward

with evidence demonstrating that there is a genuine dispute regarding material fact.” Bennett v.

Bailey, No. 07-CV-7002 (PKC), 2010 WL 1459192, at *3 (S.D.N.Y. Apr. 9, 2010).

                                          DISCUSSION

       Cunningham’s Amended Complaint, liberally construed, alleges claims of discrimination,

retaliation, and hostile work environment under Title VII, Section 1981, the NYSHRL, and the

NYCHRL; unpaid wages under the FLSA and NYLL; and negligence under New York common

law. NYJTL’s moves for summary judgment on all claims.

A. Discrimination Claims

       The Court turns, first, to Cunningham’s discrimination claims. Discrimination claims

brought under Title VII, Section 1981, the NYSHRL, and the NYCHRL are subject to the three-

step burden-shifting analysis adopted in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). See, e.g., Nieblas-Love v. N.Y.C. Hous. Auth., 165 F. Supp. 3d 51, 65-66 (S.D.N.Y.




                                                 5
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 6 of 15



2016). 1 Under McDonnell Douglas, the plaintiff bears the initial burden of establishing a prima

facie case of discrimination. See 411 U.S. at 802. To establish a prima facie case under all

statutes except the NYCHRL, a plaintiff must show that: (1) he was a member of a protected

class; (2) he was competent to perform the job in question or was performing the job duties

satisfactorily; (3) he suffered a materially adverse employment action; and (4) the action

occurred under circumstances that give rise to an inference of discrimination. See, e.g., Jeune v.

City of New York, No. 11-CV-7424 (JMF), 2014 WL 83851, at *4 (S.D.N.Y. Jan. 9, 2014). The

showing required for NYCHRL claims differs slightly, as the adverse action need not be

“material”; instead, a plaintiff need only demonstrate differential treatment that is “more than

trivial, insubstantial, or petty.” Williams v. Regus Mgmt. Grp., LLC, 836 F. Supp. 2d 159, 172-

73 (S.D.N.Y. 2011). A NYCHRL plaintiff, however, must still adduce evidence supporting an

inference of discrimination. Id. at 177.

       If the plaintiff makes out a prima facie case, “the burden shifts to the defendant to

articulate some legitimate, non-discriminatory reason for its action.” Holcomb v. Iona Coll., 521

F.3d 130, 138 (2d Cir. 2008) (internal quotation marks omitted). If the defendant does so, the

plaintiff “may no longer rely on the presumption raised by the prima facie case,” but rather must

put forward evidence that would allow a reasonable jury to conclude that “the employer’s

determination was in fact the result of racial discrimination.” Id. “Statements that are devoid of

any specifics, but replete with conclusions, are insufficient to defeat a properly supported motion



1
        Strictly speaking, it is “unclear whether, and to what extent, the McDonnell Douglas
burden-shifting analysis has been modified for NYCHRL claims.” Mihalik v. Credit Agricole
Cheuvreux N. Am., Inc., 715 F.3d 102, 110 n.8 (2d Cir. 2013). Nevertheless, courts in this
Circuit “[t]ypically . . . apply the liberal standards of the NYCHRL to the basic McDonnell
Douglas framework.” Jeune, 2014 WL 83851, at *4 (alterations and internal quotation marks
omitted).



                                                 6
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 7 of 15



for summary judgment.” Bickerstaff v. Vassar Coll., 196 F.3d 435, 452 (2d Cir. 1999). That is,

“[t]he plaintiff must produce not simply some evidence, but sufficient evidence to support a

rational finding that the legitimate, non-discriminatory reasons proffered by the [defendant] were

false, and that more likely than not [discrimination] was the real reason for the [employment

action].” Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000) (internal quotation marks

omitted). Courts evaluating a motion for summary judgment must “carefully distinguish

between evidence that allows for a reasonable inference of discrimination and evidence that

gives rise to mere speculation and conjecture.” Bickerstaff, 196 F.3d at 448. “[A]n inference is

not a suspicion or a guess. It is a reasoned, logical decision to conclude that a disputed fact

exists on the basis of another fact that is known to exist.” Id. (internal quotation marks and

alteration omitted).

       Applying these standards here, the Court has no trouble concluding that Cunningham’s

claims fall short. First, Cunningham fails to show that his termination occurred under

circumstances that give rise to an inference of discrimination, a necessary element of his prima

facie case. In his Amended Complaint and at his deposition, Cunningham recounts a single

statement, allegedly made by Wiese months before Cunningham’s termination, to the effect that

Cunningham and the other maintenance employees were from the neighborhood and therefore

could relate to the community. Am. Compl. 6; Pl.’s Dep. at 13, 90, 115. By itself, however, that

alleged comment — by the same person who had hired Cunningham in the first place — does

not support an inference of discrimination. See, e.g., Grady v. Affiliated Cent., Inc., 130 F.3d

553, 560 (2d Cir. 1997) (“[W]hen the person who made the decision to fire was the same person

who made the decision to hire, it is difficult to impute to [him] an invidious motivation that

would be inconsistent with the decision to hire.”). And, more to the point, the statement does not




                                                  7
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 8 of 15



support an inference that the adverse employment action at issue — namely, Cunningham’s

termination — was motivated by discrimination, since the statement was made months earlier.

See, e.g., Tomassi v. Insignia Fin. Group, Inc., 478 F.3d 111, 115 (2d Cir. 2007) (“[T]he more

remote and oblique the remarks are in relation to the employer’s adverse action, the less they

prove that the action was motivated by discrimination.”), abrogated on other grounds by Gross

v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009); see also Galimore v. City Univ. of N.Y. Bronx

Cmty. Coll., 641 F. Supp. 2d 269, 284 (S.D.N.Y. 2009) (listing, among the relevant factors for

determining whether a statement demonstrates a discriminatory intent, (1) when the remark was

made in relation to the employment decision at issue; (2) the content of the remark, i.e., whether

a reasonable juror could view the remark as discriminatory; and (3) the context in which the

remark was made, i.e., whether it was related to the decision-making process).

       In his opposition to NYJTL’s motion for summary judgment, Cunningham claims that,

on the very day of his termination, Wiese stated that since Cunningham “was familiar with the

neighborhood,” “things like this should not happen with . . . [A]frican[­]American maintenance

workers.” ECF No. 46 (“Opp’n”), at 2. But — putting aside the question of whether that

statement, if made, would be sufficient to establish a prima facie case — there is no admissible

evidence to support the claim. Cunningham did not allege it in his Amended Complaint or

mention it in his deposition. To the contrary, when asked at his deposition whether anyone had

ever made a “derogatory,” “discriminatory,” or “racially motivated” comment to him (aside from

Wiese’s comments months earlier), Cunningham testified “[n]o.” Pl.’s Dep. 114-15. Given that

deposition testimony, Cunningham cannot defeat summary judgment with his belated and

unsworn allegation about a statement made by Wiese on the day of his termination. See, e.g., In

re Fosamax Prods. Liab. Litig., 707 F.3d 189, 193 (2d Cir. 2013) (per curiam) (explaining that




                                                 8
      Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 9 of 15



the “sham issue of fact doctrine . . . prohibits a party from defeating summary judgment simply

by submitting an affidavit that contradicts the party’s previous sworn testimony”); see also

Southwick Clothing LLC v. GFT (USA) Corp., No. 99-CV-10452 (GBD), 2004 WL 2914093, at

*6 (S.D.N.Y. Dec. 15, 2004) (“A complaint cannot be amended merely by raising new facts and

theories in plaintiffs’ opposition papers, and hence such new allegations and claims should not

be considered in resolving the motion.”).

       In any event, even if Cunningham did successfully establish a prima facie case, his

claims would fail at the third step of the McDonnell Douglas analysis, as he offers no evidence

that NYJTL’s non-discriminatory reasons for his termination — namely, that he abandoned his

post without permission when a group of people broke into the clubhouse and then failed to

timely report the break-in — are a pretext for discrimination. In fact, Cunningham is arguably

collaterally estopped from even disputing NYJTL’s stated reasons for his termination based on

ALJ Pichardo’s factual finding, following an evidentiary hearing at which Cunningham testified,

that he was “discharged because he was not at work as required when the break in occurred and

had not reported his absence from the premises to his supervisor that day.” Exs. D-G, at 29; see,

e.g., United States v. Utah Constr. & Mining Co., 384 U.S. 394, 421-22 (1966) (noting that

collateral estoppel may apply when an administrative agency is “acting in a judicial capacity and

resolve[s] disputed issues of fact properly before it which the parties have had an adequate

opportunity to litigate”). At a minimum, NYJTL’s stated reasons certainly satisfy its burden “to

articulate some legitimate, non-discriminatory reason for its action.” Holcomb, 521 F.3d at 138

(internal quotation marks omitted). And Cunningham does not come close to producing

“sufficient evidence to support a rational finding” that NYJTL’s stated reasons “were false, and

that more likely than not [discrimination] was the real reason for [his termination].” Weinstock,




                                                9
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 10 of 15



224 F.3d at 42; see, e.g., Richardson v. Comm’n on Human Rights & Opportunities, 532 F.3d

114, 125 (2d Cir. 2008) (“[W]here there is overwhelming evidence that the employer had a

legitimate reason to dismiss an employee, the employee must present more than few isolated

pieces of contrary evidence to survive summary judgment.”).

       In short, Cunningham’s discrimination claims must be and are dismissed. 2

B. Retaliation Claims

       Cunningham’s retaliation claims under Title VII, Section 1981, the NYSHRL and the

NYCHRL are also governed by the McDonnell Douglas framework. See Littlejohn v. City of

N.Y., 795 F.3d 297, 315 (2d Cir. 2015); Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp. 2d

349, 361 (S.D.N.Y. Aug. 16, 2012). To make out a prima facie case of retaliation, Cunningham

must prove that he engaged in “protected activity” — that is, that he took some action to protest

or oppose statutorily prohibited discrimination. See, e.g., Wimmer v. Suffolk Cty. Police Dep’t,

176 F.3d 125, 134-35 (2d Cir. 1999); accord Forrest v. Jewish Guild for the Blind, 3 N.Y.3d

295, 313 & n.11 (2004). Cunningham fails to do so. In fact, during his deposition, he conceded

that he never complained to anyone at NYJTL about discrimination — a concession that is fatal

to his retaliation claims. Pl.’s Dep. at 114-115, 117. To be sure, in his opposition to NYJTL’s

summary judgment motion, Cunningham contradicts that admission, claiming that he met with



2
         It is not clear if Cunningham means to claim that Ingrid Ramirez’s messages to the
maintenance employees, including Cunningham, regarding theft from the clubhouse refrigerator
and Wiese’s inquiry about money missing from a locker, on their own, constituted
discrimination. If he does, those claims would also fail for the reasons discussed above, and
because Ramirez’s and Wiese’s alleged inquiries did not constitute “adverse employment
action,” even under the more lenient standards of the NYCHRL. See, e.g., Jeune, 2014 WL
83851, at *4 (holding that an adverse employment action claim under Title VII, Section 1981,
and the NYSHRL must materially alter the terms and conditions of the plaintiff’s employment,
and a claim under the NYCHRL requires a showing of “differential treatment” that is “more than
trivial, insubstantial, or petty”).



                                                10
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 11 of 15



Wiese three weeks before his termination and complained that his then-recent assignments and

increased workload were due to his race. See Opp’n 2. But that unsworn assertion is entirely

unsupported by admissible evidence and, as noted, need not be credited or considered. See

Mahmud v. Kaufmann, 607 F. Supp. 2d 541, 555 (S.D.N.Y. 2009). It follows that Cunningham’s

retaliation claims fail and must be dismissed.

C. Hostile Work Environment Claims

       To prevail on a hostile work environment claim under Title VII, Section 1981, or the

NYSHRL, a plaintiff must show that his or her “workplace is permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of

the victim’s employment and create an abusive working environment.” Littlejohn, 795 F.3d at

320-21 (internal quotation marks omitted); see Schiano v. Quality Payroll Sys., Inc., 445 F.3d

596, 609 (2d Cir. 2006). “[C]ourts must distinguish between merely offensive or boorish

conduct and conduct that is sufficiently severe or pervasive as to alter the conditions of

employment,” O’Dell v. Trans World Entm’t Corp., 153 F. Supp. 2d 378, 386 (S.D.N.Y. 2001)

(internal quotation marks omitted), based on factors like “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance,” Harris

v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). The standard for prevailing on a hostile work

environment claim is lower under the NYCHRL. “The NYCHRL imposes liability for harassing

conduct that does not qualify as ‘severe or pervasive.’” Bermudez v. City of N.Y., 783 F. Supp.

2d 560, 579 (S.D.N.Y. 2011) (quoting Williams v. N.Y.C. Hous. Auth., 61 A.D.3d 62, 76 (N.Y.

App. Div. 2009). Instead, to survive a motion for summary judgment under the NYCHRL, a

plaintiff must simply demonstrate “the existence of unwanted [race]-based conduct.” Id.




                                                  11
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 12 of 15



“Nonetheless, even under the NYCHRL, petty, slight, or trivial inconvenience[s] are not

actionable.” Id. (internal quotation marks omitted).

       Measured against these standards, Cunningham’s hostile work environment claims fall

short. In particular, Cunningham fails to allege, let alone prove, behavior “so extraordinarily

severe . . . to have altered the conditions of [his] working environment.” Cruz v. Coach Stores,

Inc., 202 F.3d 560, 570 (2d Cir. 2000), superseded on other grounds by N.Y.C. Local L. No. 85.

Once again, Cunningham alleges only a single statement by Wiese that is even arguably based on

his race — namely, his statement about the maintenance workers being able to “relate to the

neighborhood” because they were “from the neighborhood.” Am. Compl. 6; see Pl.’s Dep. at 13,

90, 115. That “[i]solated” comment by the person who hired Cunningham was not

“extraordinarily severe” and therefore “do[es] not meet the threshold of severity or

pervasiveness” for a claim of hostile work environment under federal or state law. See Alfano v.

Costello, 294 F.3d 365, 374 (2d Cir. 2002); see, e.g., Brown v. Coach Stores, Inc., 163 F.3d 706,

713 (2d Cir. 1998) (holding that a supervisor’s racist remarks, although “despicable and

offensive,” “fail[ed] to constitute discriminatory behavior that is sufficiently severe or pervasive

to cause a hostile environment”). The effect of Wiese’s alleged comment on the work

environment was not even severe enough to support a claim under the NYCHRL. See, e.g.,

Fullwood v. Ass’n for the Help of Retarded Children, Inc., No. 08-CV-6739 (DAB), 2010 WL

3910429, at *9 (S.D.N.Y. Sept. 28, 2010). Thus, Cunningham’s hostile work environment

claims must be and are dismissed. 3




3
       In light of the foregoing, the Court need and does not address NYJTL’s argument
pursuant to Faragher v. City of Boca Raton, 524 U.S. 775 (1998). See Def.’s Mem. 13-16.



                                                 12
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 13 of 15



D. Negligence

       Next, Cunningham purports to bring a negligence claim against NYJTL. To establish a

negligence claim under New York law, however, Cunningham must plead and prove the

existence of a duty, a breach of that duty by NYJTL, and that the breach proximately caused

Cunningham to suffer harm. See, e.g., Baptiste v. N.Y.C. Transit Auth., 28 A.D.3d 385, 386

(N.Y. App. Div. 2006). He does not come close to satisfying these requirements. The Amended

Complaint merely alleges, in conclusory fashion, that “[t]he negligence of management, General

Manager Bill [Wiese] and CEO Skip Hartman, led to the termination of my employment.” Am.

Compl. 6. Moreover, even if that sufficed to state a claim — and it does not — Cunningham

points to no evidence whatsoever in support of the claim. Accordingly, NYJTL’s motion is

granted as to Cunningham’s negligence claim, as well.

E. FLSA and NYLL Claims

       That leaves only Cunningham’s claims under the FLSA and NYLL. As a general matter,

the FLSA and NYLL require employers to pay overtime at an hourly wage rate of one and half

times the regular rate to employees who work in excess of forty hours per workweek. See 29

U.S.C. § 207(a)(1); N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.2; see also Zheng v. Liberty

Apparel Co., 355 F.3d 61, 78 (2d Cir. 2003). In an effort to demonstrate compliance with that

requirement, NYJTL submits time sheets and earnings statements corresponding to

Cunningham’s compensation while employed at CLC. See ECF No. 41-7 (“Ramirez Aff.”), at 4-

96. 4 Far from demonstrating that Cunningham’s claims are meritless, however, these documents



4
        Cunningham submits versions of what appear to be some of the same documents, albeit
with handwritten notations that do not appear on NYJTL’s versions. See ECF No. 47 at 16-24.
The Court need not address these discrepancies for purposes of this Opinion, as they do not
affect the Court’s conclusions.



                                              13
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 14 of 15



appear to show that Cunningham did not receive overtime compensation for all two-week pay

periods in which he worked more than eighty hours. See, e.g., Ramirez Aff. at 65, 67, 71, 85, 87,

90, 92, 94-95. For the two-week pay period ending May 15, 2016, for example, the time sheet

reflects that Cunningham worked ninety-nine and one-half hours — or, at least, nineteen and a

half overtime hours. Id. at 11, 65. According to the earnings statement for that period, however,

he did not receive any overtime pay for that period. Id. at 65. On top of that, the records

submitted by NYJTL also contradict its claim that “Mr. Cunningham never worked more hours

than his shift, which [was] 10:00 p.m. until 7:00 a.m.” ECF No. 41-2 (“Cohen Aff.”), at ¶ 20.

For instance, there appear to be multiple dates on which Cunningham worked more hours than

the nine-hour shift for which he may have been scheduled, including, but not limited to, January

16, 2016, January 28, 2016, February 12, 2016, March 2-4, 2016, and March 16, 2016. See e.g.

id. at 4-5, 7-8. These constitute genuine disputes of material fact.

       Accordingly, NYJTL’s motion for summary judgment is denied with respect to

Cunningham’s claims under the FLSA and NYLL.

                                         CONCLUSION

       For the reasons stated above, NYJTL’s motion for summary judgment is GRANTED

except as to Cunningham’s claims under the FLSA and NYLL. 5 Because Cunningham’s

damages under the FLSA and NYLL, if any, are likely to be both small and easily quantifiable,

the Court is inclined to believe that the parties can and should be able to settle these remaining

claims. To that end, the Court will, by separate Order, refer this matter to the Magistrate Judge

Fox, the assigned Magistrate Judge, for settlement purposes. Within one week of the date of


5
         Cunningham also asserts, in cursory fashion, a claim for breach of contract. See ECF No.
5, at 5. Because he fails to address it in his opposition, much less support it with admissible
evidence, summary judgment on that claim is also granted to NYJTL.



                                                 14
     Case 1:18-cv-01743-JMF-KNF Document 51 Filed 02/26/20 Page 15 of 15



this Opinion and Order, the parties shall contact the Chambers of Magistrate Judge Fox to

schedule a settlement conference as soon as practicable. No later than April 27, 2020, NYJTL

shall submit a status letter to the Court, after which the Court will provide further guidance on

next steps in the event that the matter has not settled.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to terminate ECF No. 41 and to mail a copy of this

Opinion and Order to Cunningham.


       SO ORDERED.

Dated: February 26, 2020                            __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                  15
